Citation Nr: 0515075	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  03-27 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Wilbert Byrd, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1985 to September 
1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2002 rating decision of the 
Waco, Texas Department of Veterans Affairs (VA) Regional 
Office (RO) that denied service connection for a psychiatric 
disability to include PTSD.

The Board observes that in its July 2002 rating action, the 
RO adjudicated the claim without regard to resolving whether 
the veteran had submitted sufficient evidence to reopen the 
claim, last denied in June 1998 and not appealed.  
Notwithstanding the RO's action, the submission of "new and 
material" evidence is a jurisdictional prerequisite to the 
Board's review of such an attempt to reopen a claim.  Absent 
the submission of evidence that is sufficient to reopen the 
claim, the Board's analysis must cease.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 
167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 
(1993).  The issue on appeal has therefore been 
recharacterized as reflected on the title page of this 
decision.  

Having considered the veteran's contentions in light of the 
record and the applicable law, the Board finds that this 
matter is ready for appellate review.  


FINDINGS OF FACT

1.  Evidence associated with the claims file since the 
issuance of an unappealed June 1998 decision denying service 
connection for PTSD bears directly and substantially upon the 
specific matter under consideration; is neither cumulative 
nor redundant; and which by itself or in, connection with 
evidence previously assembled is of such significance that it 
must be considered in order to fairly decide the merits of 
the claim.


2.  PTSD is causally related to the veteran's active service.


CONCLUSIONS OF LAW

1.  The criteria to reopen the claim of entitlement to 
service connection for a psychiatric disability to include 
PTSD, last denied in June 1998 and not appealed, are met.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).

2.  The criteria for the establishment of service connection 
for PTSD are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening of the Claim

The veteran seeks to reopen a claim of service connection for 
a psychiatric disorder, to include PTSD, which was last 
denied in June 1998 and not appealed.  Having carefully 
examined the evidence of record in light of the applicable 
law, the Board will reopen the claim and grant service 
connection for PTSD.

The law provides that decisions of the Board are final, as 
are unappealed rating actions of the RO. 38 U.S.C.A. §§ 7104, 
7105.  In order to reopen a claim there must be added to the 
record "new and material evidence."  38 U.S.C.A. § 5108.

The law provides that new and material evidence necessary to 
reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  The last final denial of the 
claim was in June 1998, as noted above.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156(a); Glynn v. Brown, 6 Vet. App. 523 
(1994).

The provisions of 38 C.F.R. § 3.156(a), defining new and 
material evidence was  amended and applies to claims to 
reopen filed on or after August 29, 2001.  That amendment 
does not apply in this case, as the veteran's claim to reopen 
was filed on August 24, 2001.  Thus, by "new and material 
evidence" in this case is meant "evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in, connection with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim."  38 C.F.R. § 
3.156(a) (2001).  In Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998), it was noted that such evidence could be construed as 
that which would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant the claim.  The credibility of the evidence is 
presumed for the purpose of reopening.  Justus v. Principi, 3 
Vet. App. 510 (1992).
  
At the time of the June 1998 rating decision, evidence 
included various VA and non-VA medical treatment records and 
examinations.  These included the veteran's April 1992 
account of having a history of chronic anxiety disorder, 
which had been diagnosed while on active duty in Korea.  In a 
private medical record dated in July 1994, the veteran stated 
that he was hospitalized in Texas after he had a nervous 
breakdown in 1988 after his wife miscarried a child in the 
bathroom.  He also indicated that he had been hospitalized in 
Korea.  The examiner diagnosed the veteran with recurrent 
major depression with psychotic features.

In May 1996, the veteran underwent a psychiatric VA 
compensation and pension examination.  He reported that he 
had been nervous since the military and that while in the 
military he had "nervous breakdowns," and that he had 
witnessed his wife having a spontaneous abortion in their 
apartment while he was serving on active military duty.  
Among other things, he reported that he had attempted suicide 
and continued to have suicidal thoughts, he had auditory and 
visual hallucinations, and that he had a depressed mood, poor 
sleep, and mixed insomnia.  The examiner diagnosed the 
veteran with generalized anxiety disorder.

In September 1996, the RO informed the veteran that it was 
having difficulty obtaining his service medical records.  
Later in September 1996, the RO readjudicated the veteran's 
claim, noting that it had located partial service medical 
records dated from May 1985 to September 1991.  

In statements received in December 1997 and May 1998, the 
veteran filed a claim for service connection for PTSD, based 
various in-service stressors he alleged occurred while on 
active duty.  These included the witnessing of his wife 
having a spontaneous abortion in their home; witnessing 
friend die; various altercations with law enforcement; 
witnessing a girlfriend being sexually assaulted; and seeing 
various members of his chain of command being killed.  

During a May 1998 VA psychiatric examination, the veteran 
recounted his claimed stressors.  He was diagnosed as having 
PTSD, among other disorders.  

In a June 1998 Rating Decision, the RO, determined that new 
and material evidence had not been received to reopen the 
veteran's claim for service connection for a psychiatric 
disability, which had last been denied in September 1996.  
Among the reasons for the denial of reopening, the RO noted 
that none of the veteran's claimed stressors had been 
substantiated.  

As noted above, the veteran's current attempt to reopen his 
claim was received on August 24, 2001.  VA outpatient and 
inpatient treatment records dated from January 2001 indicate 
that the veteran sought treatment for his psychiatric 
disability.  He was alternatively diagnosed with PTSD with 
psychotic features, depression, chronic paranoid 
schizophrenia, PTSD, by history, schizoaffective disorder, 
and psychosis, not otherwise specified.  

In February 2005, the veteran submitted medical records dated 
in June 1989, and generated from an Army Community Hospital 
indicating that his wife was hospitalized after a miscarriage 
of pregnancy, through spontaneously aborting a fetus at home.

The evidence submitted since the June 1998 rating decision 
provides a sufficient basis to reopen the previously denied 
claim to reopen a claim for service connection for PTSD.  In 
particular, evidence confirming that the veteran's wife had a 
spontaneous abortion clearly confirms the occurrence of a 
stressor, which has been linked by competent medical evidence 
to the veteran's diagnosis of PTSD.  

Thus, because such evidence bears directly and substantially 
upon the specific matter under consideration, and is neither 
cumulative nor redundant, and which by itself or in, 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim, the claim is reopened.    


The Merits of the Claim for Service Connection

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.  The resolution of this 
issue must be considered on the basis of the places, types 
and circumstances of his service as shown by service records, 
the official history of each organization in which the 
claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record. 38 C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service. See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

With regard to PTSD, requisite for a grant of service 
connection is medical evidence establishing a diagnosis of 
the disorder, credible supporting evidence that the claimed 
in-service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors. 38 
C.F.R. § 3.304(f).

With regard to the second PTSD element, that of an in-service 
stressor, the evidence necessary to establish that the 
claimed stressor actually varies depending on whether it can 
be determined that the veteran "engaged in combat with the 
enemy." 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 3.304(d) 
(2004).  If it is determined through military citation or 
other supportive evidence that a veteran engaged in combat 
with the enemy, and the claimed stressors are related to 
combat, the veteran's lay testimony regarding the reported 
stressors must be accepted as conclusive evidence as to their 
actual occurrence and no further development or corroborative 
evidence will be necessary.  38 C.F.R. § 3.304(f) (2004).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993). 

The record does not establish, and the veteran does not 
contend that he engaged in combat with the enemy.  Rather, he 
asserts that his in-service stressors included witnessing his 
wife spontaneously abort a fetus, which is confirmed by the 
submission of a June 1989 medical record.  Such is sufficient 
to provide credible supporting evidence that the stressor 
that he alleges experiencing during service.  

Further, the record reflects that the veteran has a current 
PTSD diagnosis.  In this regard, in May 1998, a VA examiner, 
after an examination and a review of the veteran's claims 
file, diagnosed the veteran with PTSD.  Similarly, in January 
2001, a treating VA outpatient examiner again diagnosed the 
veteran with PTSD, in part, as a result of his witnessing his 
wife abort a fetus.

Because the veteran has been diagnosed as having PTSD, which 
is linked to a specific and confirmed stressor incident which 
occurred while he was serving on active military duty, a 
grant of service connection for PTSD is clearly appropriate.  
The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken.  However, given the results 
favorable to the veteran, further development under the VCAA 
or other law would not result in a more favorable result for 
the veteran, or be of assistance to this inquiry.  


ORDER

New and material evidence having been received, the claim of 
service connection for PTSD is reopened.  

Service connection for PTSD is granted, subject to the 
statutes and regulations governing the payment of monetary 
awards.



	                     
______________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


